Exhibit 10.1

       







 

Asset Exchange Agreement

   

by and between

     

Arrow River Energy, L.P.

   

and

   

The Exploration Company of Delaware, Inc.

   

dated

   

FEBRUARY 11, 2005

             







       

 

ARTICLE ONE
DEFINITIONS

 

1.1

Defined Terms

1

 

ARTICLE TWO
EXCHANGE OF THE PROPERTIES

 

2.1

Exchange of the Properties

9

2.2

Closing

9

2.3

Production, Proceeds, Expenses and Taxes

11

 

ARTICLE THREE
REPRESENTATIONS AND WARRANTIES OF TXCO

 

3.1

Organization and Standing

13

3.2

Authority

13

3.3

Validity of Agreement

13

3.4

No Violation

13

3.5

Litigation

13

3.6

Environmental Liabilities and Requirements

14

3.7

Affiliate Transactions

14

3.8

Compliance with Laws and Permits

14

3.9

Material Contracts; Status of Contracts

14

3.10

Tax Matters

14

3.11

Current Commitments

14

3.12

Foreign Person

15

3.13

Hedging

15

3.14

Royalties; Bonuses; Delay Rentals

15

3.15

Imbalances

15

3.16

Drilling Obligations

15

3.17

Non-Consent Operations

15

3.18

Seismic Data; Permits

15

3.19

Oil and Gas Operations

16

3.20 

Investment

16

3.21

Knowledgeable

16

3.22

Reliance; Independent Investigation

16

3.23

No Liens

16

           

 

     

ARTICLE FOUR
REPRESENTATIONS AND WARRANTIES OF ARROW RIVER

     

4.1

Organization and Standing

17

4.2

Authority

17

4.3

Validity of Agreement

17

4.4

No Violation

17

4.5

Litigation

17

4.6

Environmental Liabilities and Requirements

18

4.7

Affiliate Transactions

18

4.8

Compliance with Laws and Permits

18

4.9

Material Contracts; Status of Contracts

18

4.10

Tax Matters

18

4.11

Current Commitments

19

4.12

Foreign Person

19

4.13

Hedging

19

4.14

Royalties; Bonuses; Delay Rentals

19

4.15

Imbalances

19

4.16

Drilling Obligations

19

4.17

Non-Consent Operations

19

4.18

Seismic Data; Permits

20

4.19

Oil and Gas Operations

20

4.20

Investment

20

4.21

Knowledgeable

20

4.22

Reliance; Independent Investigation

20

4.23

No Liens

20

 

ARTICLE FIVE
AGREEMENTS OF THE PARTIES

 

5.1

Announcements

21

5.2

Confidentiality

21

5.3

Further Assurances and Cooperation

23

5.4

Cooperation and Exchange of Information

23

5.5

Deceptive Trade Practices Act

23

   

ii

 

 

5.6

Arrow River Facilities

23

5.7

Amended and Restated Comanche Ranch Deep Rights JOA

24

5.8

Amended and Restated Pena Creek JOA

24

5.9

Southern Ranches Prospect JOA

24

 

ARTICLE SIX
SURVIVAL OF WARRANTIES; INDEMNIFICATION

 

6.1

Survival of Representations and Warranties

24

6.2

Indemnification

24

6.3

Limitations on Liability; Limitations on Damages

26

6.4

Notice of Claims

26

6.5

Defense of Claims

27

6.6

Disclosure Schedule

27

6.7

Express Negligence; Conspicuousness

28

6.8

Exclusive Remedy

28

 

ARTICLE SEVEN
MISCELLANEOUS

 

7.1

Notices

28

7.2

Modification

29

7.3

Governing Law

29

7.4

Assignment

29

7.5

Counterparts

29

7.6

Invalidity

30

7.7

Entire Agreement and Construction

30

7.8

Expenses

30

7.9

Waivers and Amendments

30

7.10

Section Headings

30

7.11

Third-Party Beneficiaries

30

   

ii

 

 

   

LIST OF SCHEDULES AND EXHIBITS
TO BE ATTACHED TO THIS AGREEMENT

   

Exhibit A

Arrow River Oil and Gas Interests

Exhibit B

Cage Ranch Excluded Wells; Cage Ranch Excluded Units

Exhibit B-8

Cage Ranch 118H Unit

Exhibit B-9

Cage Ranch "A" Unit

Exhibit B-10

Cage Mineral Ltd. 1-26

Exhibit B-11

Cage Ranch "D" Unit 1-63H

Exhibit C

TXCO Oil and Gas Interests

Exhibit D

Maverick-Dimmit Pipeline

       

Schedule 1.1(a)

Amended and Restated Comanche Ranch Deep Rights JOA

Schedule 1.1(b)

Amended and Restated Pena Creek JOA

Schedule 1.1(c)

Arrow River Assignment

Schedule 1.1(d)

CMR Assignment

Schedule 1.1(e)

Comanche Ranch Shallow Rights JOA

Schedule 1.1(f)

Southern Ranches Prospect JOA

Schedule 1.1(g)

TXCO Assignment

Schedule 2.2(b)

TXCO Non-Foreign Status Affidavit

Schedule 2.2(c)

Arrow River Non-Foreign Status Affidavit

Schedule 3.4

TXCO No Violations

Schedule 3.5

TXCO Litigation

Schedule 3.7

TXCO Affiliate Transactions

Schedule 3.9

TXCO Contracts

Schedule 3.11

TXCO Current Commitments

Schedule 3.16

TXCO Drilling Obligations

Schedule 3.18

TXCO Seismic Data

Schedule 4.4

Arrow River No Violations

Schedule 4.5

Arrow River Litigation

Schedule 4.7

Arrow River Affiliate Transactions

Schedule 4.11

Arrow River Current Commitments

Schedule 4.16

Arrow River Drilling Obligations

Schedule 4.18

Arrow River Seismic Data

   

Note:

Only Schedule 1.1(c) is included with the filing of this agreement. Other
schedules and exhibits will be provided to the Securities and Exchange
Commission upon request.

   

iv

 

 

ASSET EXCHANGE AGREEMENT

     THIS ASSET EXCHANGE AGREEMENT (this "Agreement") is made and entered into
as of this 11th day of February, 2005, by and between Arrow River Energy, L.P.,
a Texas limited partnership ("Arrow River"), and The Exploration Company of
Delaware, Inc., a Delaware corporation ("TXCO"). Arrow River or TXCO may be
periodically referred to herein as a "Party," and Arrow River and TXCO may be
periodically referred to herein as the "Parties."

     WHEREAS, Arrow River owns the Arrow River Properties and TXCO owns the TXCO
Properties; and

     WHEREAS, Arrow River desires to exchange the Arrow River Properties for the
TXCO Properties and TXCO desires to exchange the TXCO Properties for the Arrow
River Properties, all on the terms set forth in this Agreement;

     NOW THEREFORE, for and in consideration of the mutual covenants herein
contained, the Parties have agreed as follows:

 

ARTICLE ONE

DEFINITIONS

1.1     Defined Terms. The following capitalized terms have the following
assigned meanings throughout this Agreement:

"Affiliate" means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; for purposes of this definition, "control" shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities or otherwise.

"Amended and Restated Comanche Ranch Deep Rights JOA" means an operating
agreement in the form of Schedule 1.1(a) attached hereto.

"Amended and Restated Peña Creek JOA" means an operating agreement in the form
of Schedule 1.1(b) attached hereto.

"Applicable Time" means the Official United States of America time for the
Central Time Zone as calculated by the National Institute of Standards and
Technology and the U.S. Naval Observatory.

"Arrow River" is defined in the Preamble.

"Arrow River Assignment" means the Assignment from Arrow River to TXCO, which
shall be substantially in the form attached hereto as Schedule 1.1(c).

"Arrow River Confidential Information" is defined in Section 5.2(c).

"Arrow River Derivative Information" is defined in Section 5.2(c).

"Arrow River Facilities" means the pipelines, surface equipment and other
central facilities owned by Arrow River that are used for the purpose of
transporting, treating and/or processing gas production from any two (2) or more
of the Cage Ranch Excluded Wells and that are not used exclusively in connection
with a single Cage Ranch Excluded Well.

"Arrow River Group" is defined in Section 5.2(b).

"Arrow River Indemnified Parties" means Arrow River, its Affiliates, and its
directors, stockholders, officers, partners, employees, agents, consultants,
attorneys, representatives, and to the extent permitted hereunder successors,
transferees and assignees.

"Arrow River Information and Data" means all (1) abstracts, title opinions,
title reports, title policies, lease and land files, surveys, analyses,
compilations, correspondence, filings with and reports to regulatory agencies,
other documents and instruments that relate specifically to the Arrow River Oil
and Gas Interests; (2) computer databases that are owned by or licensed to Arrow
River that relate specifically to the Arrow River Oil and Gas Interests; and (3)
all other books, records, files and magnetic tapes containing financial, title
or other information that relate to the Arrow River Oil and Gas Interests.

"Arrow River Oil and Gas Interests" means all of the oil and gas leasehold
interests described in Exhibit A attached hereto, to the extent, and only to the
extent, that the lands covered thereby are NOT included within the Cage Ranch
Excluded Units.

"Arrow River Properties" means the Arrow River Oil and Gas Interests, the Arrow
River Information and Data and the Arrow River Proprietary Data.

"Arrow River Proprietary Data" means all proprietary data owned by Arrow River
relating to the Arrow River Oil and Gas Interests which shall include, without
limitation, (a) all privileged or confidential data, (b) all seismic data and
information and licenses thereto, (c) all interpretive geological and
geophysical information which may reveal the methods used by Arrow River in
interpreting geological and geophysical information, economic analysis, and any
information or other similar proprietary data which might reveal Arrow River's
economic guidelines or other methods or systems by which Arrow River conducts
its economic analysis, and (d) any similar proprietary data.

"Business Day" means each calendar day consisting of twenty-four (24) hours from
midnight to midnight, except each such day when federally chartered banks are
required to be closed.

"Cage Ranch Excluded Wells" means those wells located on the Cage Ranch
described in Exhibit B attached hereto that are owned by Arrow River and not
included within the Arrow River Properties.

"Cage Ranch Excluded Units" means the production and/or pooled units for the
Cage Ranch Excluded Wells described in Exhibit B attached hereto.

"Cage Ranch Excluded Wells JOA" means that certain Amended and Restated
Operating Agreement dated February 1, 2005, among CMR, as Operator, and Arrow
River and Doughtie, as non-operators, as amended from time to time.

 

2



 

 

"Chemical Substances" means any chemical substances, including, but not limited
to, any sort of pollutants, contaminants, chemicals, raw materials,
intermediates, products, industrial, solid, toxic materials or Hazardous
Materials, wastes, petroleum products (including crude oil or any component
thereof), salt water, brine, asbestos, or Naturally Occurring Radioactive
Materials ("NORM").

"Claims" means any and all direct or indirect demands, claims, notices of
violation, filings, investigations, administrative proceedings, actions, causes
of action, suits, other legal proceedings, payments, charges, judgments,
assessments, liabilities, damages, deficiencies, penalties, fines, obligations,
responsibilities, costs and expenses paid or incurred, or diminutions in value
of any kind or character (whether or not asserted prior to the date hereof, and
whether in law or in equity, tort, contract or statutory, known or unknown,
fixed or unfixed, conditional or unconditional, based on negligence, strict
liability or otherwise, choate or inchoate, liquidated or unliquidated, secured
or unsecured, accrued, absolute, contingent or otherwise), including, without
limitation, (a) penalties and interest on any amount payable to a third party as
a result of the foregoing, (b) any legal or other expenses reasonably incurred
in connection with investigating or defending any claim, demand or legal
proceeding, whether or not resulting in any liability, and (c) all amounts paid
in settlement of claims, demands, or legal proceedings.

"Claim Notice" is defined in Section 6.4.

"Closing" means the consummation of the transactions described in this
Agreement, by transfer of the Arrow River Properties from Arrow River to TXCO,
the transfer of the TXCO Properties from TXCO to Arrow River, and completion of
all matters ancillary thereto as provided in this Agreement.

"Closing Date" is defined in Section 2.2(a).

"CMR" means CMR Energy, L.P., a Texas limited partnership.

"CMR Assignment" means the Assignment and Bill of Sale from TXCO to CMR, which
shall be substantially in the form attached hereto as Schedule 1.1(d).

"Code" means the Internal Revenue Code of 1986, as amended, along with the
related treasury regulations.

"Comanche Ranch Shallow Rights JOA" means an operating agreement in the form of
Schedule 1.1(e) attached hereto.

"Damages" means causes of action, assessments, losses, damages, liabilities,
costs and expenses, including, without limitation, interest, penalties and
reasonable attorneys' fees, disbursements and expenses, and excluding,
specifically, punitive, treble, exemplary, special, indirect, consequential,
remote or speculative damages of either Arrow River or TXCO.

"Disclosure Schedules" means the schedules, attachments and exhibits attached to
this Agreement.

"Doughtie" means Doughtie Exploration Company, a Texas corporation.

"DTPA" is defined in Section 5.5.

3



"Effective Time" means 7:00 a.m., Applicable Time, on February 1, 2005.

"Encumbrance" means any charge, claim, interest, condition, lien, option,
pledge, security interest, right of first refusal, or restriction of any kind.

"Environmental Claim" means any and all claims, demands, losses, liabilities
(including, without limitation, STRICT LIABILITIES), judgments, settlements,
suits, causes of action or proceedings for the personal injury, disease or death
of any person (including, without limitation, directors, officers, employees,
agents and representatives), damage to, loss or destruction of any of the Arrow
River Properties, the TXCO Properties, or other personal property and assets,
real or personal, damage to the environment, or damage to natural resources,
whether arising by statutory authority or made, asserted or prosecuted by or on
behalf of any Third Party (whether based on any theory of tort including, but
not limited to, negligent acts or omissions, contract, statutory liability, or
strict liability without fault or otherwise) which arise or are alleged to arise
under or relate to any Environmental Law. Environmental Claim includes any
damages, settlement amounts, fines and penalties assessed or costs of complying
with any orders or decrees of courts, administrative tribunals or other
governmental entities (other than those compliance costs related to
Environmental Cleanup Liability) associated with resolving such claims, demands,
liabilities (including, without limitation, STRICT LIABILITIES), actions, suits
or proceedings and any costs, expenses and fees, including, without limitation,
reasonable attorneys', consultants', experts' and engineers' fees and costs,
incurred in the investigation, defense and resolution of such claims, demands,
liabilities (including, without limitation, STRICT LIABILITIES), actions, suits
and proceedings.

"Environmental Cleanup Liability" means the Lowest Cost Response currently
required to be incurred in order to comply with the provisions of any
Environmental Law in effect on the date of this Agreement or the provisions of
any order or decree in effect on the date of this Agreement of any court or
administrative or regulatory tribunal or agency enforcing any Environmental Law,
to contain, remove, remediate, respond to, clean up, or abate any release of
Chemical Substances or other contamination or pollution of the air, surface
water, groundwater, land surface or subsurface strata related to the operation,
use, possession, maintenance, ownership or abandonment of the Arrow River
Properties or the TXCO Properties, as applicable, whether such release,
contamination or pollution is located on, within, under or above real property
included in such assets ("on site") or is located off site, including, but not
limited to, any release of Chemical Substances or other contamination or
pollution arising out of or resulting from the manufacture, generation,
formulation, processing, labeling, distribution, introduction into commerce, or
on site or off site use, treatment, handling, storage, disposal, or
transportation of any Chemical Substances. Environmental Cleanup Liability
includes, without limitation, any judgments, damages, settlements, costs or
expenses (including, without limitation, attorneys', consultants' and experts'
fees and expenses) incurred with respect to (a) any investigation, study,
assessment, legal representation, cost recovery by a governmental agency or
Third Party, or monitoring or testing in connection therewith, (b) the Arrow
River Properties or the TXCO Properties as a result of actions or measures
necessary to implement or effectuate any such containment, removal,
investigation, remediation, response, cleanup or abatement, and (c) the
resolution of such liabilities.

 

4



 

 

"Environmental Laws" means all statutes, rules, regulations, controlling
judicial decisions or legal requirements relating to health or the protection of
the environment, including, without limitation, those pertaining to the
protection, preservation or regulation of endangered species, wetlands or other
protected lands, and those regulating emission, releases or discharges of
Chemical Substances, the pollution, protection or cleanup of the environment or
damage to removal or remediation (including, without limitation, the sampling,
testing and other investigation relating to any Environmental Claim that leads
to Environmental Cleanup Liability) of real property and natural resources
(including, but not limited to, ambient air, surface water, groundwater, and
land surface or subsurface strata) including, without limitation, legal
requirements contained in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended ("CERCLA"); the
Resources Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., as
amended ("RCRA"); the Superfund Amendments and Reauthorization Act of 1986, Pub.
L. 99-499, as amended ("SARA"); the Clean Air Act, 42 U.S.C. § 7401, et seq., as
amended; the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq., as
amended; the National Environmental Policy Act, 42 U.S.C. § 4321, et seq., as
amended ("NEPA"); and the Safe Drinking Water Act, 42 U.S.C. § 300 j-l, et seq.,
as amended; and/or any other federal, state or local laws, statutes, ordinances,
rules, regulations or orders (including decisions of any court or administrative
body) relating to emissions, release or discharges of Chemical Substances, the
pollution, protection or cleanup of the environment as specified above.
"Environmental Laws" shall also mean the Toxic Substance Control Act, 25 U.S.C.
§ 1502, et seq., as amended ("TSCA") and/or any other federal, state (including,
without limitation, laws with respect to trespass, nuisance and other torts or
similar legal theories which may be applied to establish liability or
responsibility for Environmental Cleanup Liability or Environmental Claims) or
local laws, statutes, ordinances, rules, regulations or orders (including
decisions of any court or administrative body) relating to the following (solely
as they pertain to the pollution, protection or cleanup of the environment or
environmental damage to or remediation of environmental damage to real property
and natural resources including, but not limited to, ambient air, surface water,
groundwater, and land surface or subsurface strata): (i) release, containment,
management, use, storage, disposal, removal, remediation, response, cleanup or
abatement of any sort of Chemical Substances, including, without limitation,
asbestos, asbestos-containing materials and/or polychlorinated biphenyls; (ii)
the manufacture, generation, formulation, processing, labeling, distribution,
introduction into commerce, use, treatment, handling, storage, disposal or
transportation of any Chemical Substances; (iii) exposure of persons, including
employees of the parties hereto, to any Chemical Substances and other
occupational safety or health matters; or (iv) the physical structure or
condition of a building, facility, fixture or other structure.

"Flournoy" means Flournoy Family Properties, Ltd., a Texas limited partnership.

"Governmental Authority" shall mean any court, tribunal or federal, state or
local (including, without limitation, tribal) commission, board, bureau or
agency.

"Hazardous Materials" means any substance now or hereafter defined as a
"Hazardous Substance" or a "Hazardous Waste" under CERCLA or RCRA.

 

5

 

"Hydrocarbons" means all severed crude oil, natural gas, casinghead gas, drip
gasoline, natural gasoline, petroleum, natural gas liquids, condensate,
products, liquids and other hydrocarbons and other minerals or materials of
every kind and description.

"Indemnity Claim Notice" is defined in Section 6.4.

"Law" shall mean any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, award, ruling, writ, injunction, judgment,
decision, determination, decree or other official act of or by any Governmental
Authority.

"Lien" means any Encumbrance, mortgage, lien, pledge, charge, security interest,
claim, easement, right, agreement, instrument, obligation, burden or defect.

"LLOG" means LLOG Texas Exploration, L.P., a Texas limited partnership

"Lowest Cost Response" means a response to an Environmental Cleanup Liability
that is reasonably expected to provide the lowest cost necessary for the
reporting, investigation, monitoring, removal, cleanup, remediation, restoration
or correction of such condition, to bring such condition into compliance with
Environmental Laws in effect at the time of such response to the reasonable
satisfaction of any Governmental Authorities with jurisdiction.

"Net Profits Interest" means the net profits interest reserved by Arrow River in
the Arrow River Assignment.

"Organizational Documents" means, with respect to an entity, the certificate of
incorporation, charter, by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement,
operating agreement or other similar organizational document or instrument
governing such entity.

"Original Arrow River Properties JOA" means, collectively, those two certain
Operating Agreements dated effective April 25, 2002, (1) among Saxet
(predecessor to CMR), as Operator, and Flournoy, as non-operator, and (2) among
Saxet (predecessor to CMR), as Operator, and LLOG and Doughtie, as
non-operators, as amended from time to time.

"Original Comanche Ranch Deep Rights JOA" means that certain Operating Agreement
dated effective February 1, 2001, among Saxet (predecessor to CMR), as Operator,
and TXCO, Doughtie, Brian E. O'Brien, Tom Brown, Inc., and Flournoy, as
non-operators, as amended from time to time.

"Original Peña Creek JOA" means that certain Operating Agreement dated effective
September 1, 2002, among Saxet (predecessor to CMR), and TXCO, as Operators, and
LLOG, Doughtie, and Flournoy, as non-operators, as amended from time to time.

"Party" or "Parties" is defined in the Preamble.

"Person" means any natural person, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
business, Governmental Authority or other entity.

6



"Preamble" shall mean the introductory paragraph of this Agreement.

"Saxet" means Saxet Energy, Ltd., a Texas limited partnership.

"Southern Ranches Prospect JOA" means an operating agreement in the form of
Schedule 1.1(f) attached hereto.

"Tax" or "Taxes" means all taxes, charges, fees, levies or other assessments,
including but not limited to, all net income, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, license, withholding,
payroll, employment, social security, unemployment, excise, estimated,
severance, property or other taxes, duties, fees, assessments or charges of any
kind whatsoever, including any interest, penalties or additional amounts
attributable thereto imposed by any federal, state, local or foreign
Governmental Authority.

"Third Party" means any Person other than Arrow River or TXCO, or any of their
Affiliates.

"Third Party Claim" means any Claim that is initiated by a Third Party.

"Transaction Documents" means this Agreement, the Arrow River Assignment, the
CMR Assignment, the TXCO Assignment the Arrow River Disclosure Schedules, the
TXCO Disclosure Schedules, all other agreements, instruments, and assignments
among the Parties executed and delivered in connection with the transactions
described in any of the foregoing agreements and instruments, and all exhibits
and attachments to such agreements and instruments.

"TXCO" is defined in the Preamble.

"TXCO Assignment" means the Assignment and Bill of Sale from TXCO to Arrow
River, which shall be substantially in the form attached hereto as Schedule
1.1(g).

"TXCO Confidential Information" is defined in Section 5.2(b).

"TXCO Contracts" means the contracts, agreements and commitments described on
Schedule 3.9 attached hereto.

"TXCO Derivative Information" is defined in Section 5.2(b).

"TXCO Equipment" means all equipment, fixtures, physical facilities or interests
therein (including, but not limited to, gathering lines, pipelines, platforms
and gas plants) of every type and description to the extent that the same are
used or held for use in connection with the exploration, production or
development of the TXCO Oil and Gas Interests, but expressly excluding that
certain pipeline system commonly known as the "Maverick-Dimmit Pipeline" owned
by Maverick-Dimmit Pipeline, Ltd. ("Maverick-Dimmit"), and described as follows:
an approximately 69-mile natural gas pipeline system and appurtenant easements,
rights-of-way, fixtures, equipment, meters and compressors, situated in Maverick
and Dimmit Counties, Texas, as shown on Exhibit D attached hereto and as more
particularly described in that certain Conveyance, Assignment and Bill of Sale
dated effective June 1, 2002, from Aquila Southwest Pipeline Corporation, as
"Assignor," to Maverick-Dimmit, as "Assignee," recorded in Book 679, Pages 486
through 495 of the Official Public Record of Maverick County, Texas.

7



"TXCO Group" is defined in Section 5.2(b).

"TXCO Hydrocarbons" means all Hydrocarbons produced from the TXCO Oil and Gas
Interests and either (a) in storage tanks as of the Effective Time or (b) sold
on or after the Effective Time.

"TXCO Indemnified Parties" means TXCO, its Affiliates, and its directors,
stockholders, managers, officers, partners, employees, agents, consultants,
attorneys, representatives, and to the extent permitted hereunder successors,
transferees and assignees.

"TXCO Information and Data" mean all (1) abstracts, title opinions, title
reports, title policies, lease and land files, surveys, analyses, compilations,
correspondence, filings with and reports to regulatory agencies, other documents
and instruments that relate specifically to the TXCO Properties; (2) computer
databases that are owned by or licensed to TXCO that relate specifically to the
TXCO Oil and Gas Interests; and (3) all other books, records, files and magnetic
tapes containing financial, title or other information that relate to the TXCO
Oil and Gas Interests.

"TXCO Oil and Gas Interests" means all of the oil and gas leasehold interests
described on Exhibit C attached hereto.

"TXCO Payment Rights" means all (a) accounts, instruments and general
intangibles (as such terms are defined in the Uniform Commercial Code of Texas)
attributable to the TXCO Oil and Gas Interests or the Hydrocarbons produced
therefrom with respect to any period of time on or after the Effective Time; and
(b) liens and security interests in favor of TXCO, whether choate or inchoate,
under any law, rule or regulation or under any of the TXCO Contracts (i) arising
from the ownership, operation or sale or other disposition on or after the
Effective Time of any of the TXCO Oil and Gas Interests or the Hydrocarbons
produced therefrom or (ii) arising in favor of TXCO as the operator of the TXCO
Oil and Gas Interests.

"TXCO Permits" means all franchises, licenses, permits, approvals, consents,
certificates and other authorizations and other rights granted by governmental
authorities and all certificates of convenience or necessity, immunities,
privileges, grants and other rights, that relate to the TXCO Oil and Gas
Interests or the ownership or operation of any thereof.

"TXCO Properties" means the TXCO Oil and Gas Interests, TXCO Contracts, TXCO
Hydrocarbons, TXCO Payment Rights and TXCO Related Assets.

"TXCO Proprietary Data" means all proprietary data owned by TXCO relating to the
TXCO Oil and Gas Interests which shall include, without limitation, (a) all
privileged or confidential data, (b) all seismic data and information and
licenses thereto, (c) all interpretive geological and geophysical information
which may reveal the methods used by TXCO in interpreting geological and
geophysical information, economic analysis, and any information or other similar
proprietary data which might reveal TXCO's economic guidelines or other methods
or systems by which TXCO conducts its economic analysis, and (d) any similar
proprietary data.

 

8



"TXCO Related Assets" means all realty and personalty related to, used in
connection with or held for use in connection with, the TXCO Oil and Gas
Interests, including, without limitation, the TXCO Wells, the TXCO Equipment,
the TXCO Surface Contracts, the TXCO Information and Data, the TXCO Permits and
the TXCO Proprietary Data.

"TXCO Surface Contracts" means all leases, easements, privileges, right-of-way,
agreements, licenses or other agreements relating strictly to the use or
ownership of surface and sub-surface properties and structures that are used or
held for use in connection with the exploration, production or development of
the TXCO Oil and Gas Interests.

"TXCO Wells" means all oil, condensate or natural gas wells, water source wells,
and water and other types of injection wells either located on the TXCO Oil and
Gas Interests or used or held for use in connection with the TXCO Oil and Gas
Interests under a TXCO Surface Contract, whether producing, operating, shut-in
or temporarily abandoned.

"USD" means United States Dollars, the official currency of the United States of
America.

 

ARTICLE TWO

EXCHANGE OF THE PROPERTIES

2.1     Exchange of the Properties.

     (a)     On the Closing Date and upon the terms and subject to the
conditions set forth herein, and effective as of the Effective Time, (i) subject
to the reservation by Arrow River of the Net Profits Interest in the Arrow River
Assignment, Arrow River agrees to transfer, assign, and deliver to TXCO, the
Arrow River Properties, and TXCO agrees to accept and assume from Arrow River,
the Arrow River Properties, and (ii) TXCO agrees to transfer, assign, and
deliver to Arrow River, an undivided ninety-eight percent (98%) interest in and
to the TXCO Properties, and Arrow River agrees to accept and assume from TXCO,
such undivided ninety-eight percent (98%) interest in and to the TXCO
Properties.

     (b)      On the Closing Date and upon the terms and subject to the
conditions set forth herein, and effective as of the Effective Time, (i) CMR
agrees to execute the Southern Ranches Prospect JOA and the Amended and Restated
Pena Creek JOA, pursuant to which TXCO will be designated as operator
thereunder, (ii) TXCO agrees to transfer, assign, and deliver to CMR, an
undivided two percent (2%) interest in and to the TXCO Properties, and CMR
agrees to accept and assume from TXCO, such undivided two percent (2%) interest
in and to the TXCO Properties and (iii) TXCO agrees to execute the Comanche
Ranch Shallow Rights JOA and the Amended and Restated Comanche Ranch Deep Rights
JOA, pursuant to which CMR will be designated as operator thereunder.

2.2     Closing.

     (a)     Closing shall occur at the offices of Locke Liddell & Sapp LLP, 600
Travis Street, Suite 3400, Houston, Texas 77002, at 10:00 a.m., on February 11,
2005 (the "Closing Date").

     (b)     At Closing, Arrow River shall deliver, or cause to be delivered, as
applicable:

9



 

     (i)     To TXCO, five (5) counterpart originals of the Arrow River
Assignment, executed and acknowledged by Arrow River, pursuant to which Arrow
River assigns to TXCO, the Arrow River Properties and reserves the Net Profits
Interest;

 

     (ii)     To TXCO, three (3) counterpart originals of the Southern Ranches
Prospect JOA and three (3) counterpart originals of a memorandum thereof,
executed by CMR;

 

     (iii)     To TXCO, three (3) counterpart originals of the Amended and
Restated Pena Creek JOA and three (3) counterpart originals of a memorandum
thereof, executed by Arrow River and CMR;

 

     (iv)     To TXCO, three (3) counterpart originals of the Comanche Ranch
Shallow Rights JOA and three (3) counterpart originals of a memorandum thereof,
executed by Arrow River and CMR;

 

     (v)     To TXCO, three (3) counterpart originals of the Amended and
Restated Comanche Ranch Deep Rights JOA and three (3) counterpart originals of a
memorandum thereof, executed by CMR;

 

     (vi)     To TXCO, a certificate, as to Arrow River's non-foreign status as
set forth in Treasury Regulation 1.1445-2(b), in the form of Schedule 2.2(b),
executed by Arrow River;

 

     (vii)     To TXCO, certificates, dated the Closing Date and signed by the
Secretary or an Assistant Secretary of the general partner of Arrow River,
certifying as to (A) the completeness and correctness of attached copies of
Arrow River's Organizational Documents, (B) resolutions of the board of
directors and stockholders of the general partner of Arrow River and/or such
other authorizations as may be required pursuant to Arrow River's Organizational
Documents, approving the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby and (C) the
incumbency and signatures of the officers of the general partner of Arrow River
who executed or who will be executing, as the case may be, this Agreement and
any other certificate or document delivered in connection herewith;

 

     (vii)     To TXCO, certificates, dated as of a date not more than ten (10)
days prior to the Closing Date, duly issued by the appropriate governmental
authorities in the State of Texas, showing that Arrow River is validly existing,
in good standing and authorized to do business in the State of Texas;

 

     (ix)     To TXCO, copies of the Arrow River Information and Data and the
Arrow River Proprietary Data; and

 

     (x)     To TXCO, such other documents, instruments, agreements and
certificates as TXCO may reasonably request in connection with the consummation
of the transactions contemplated by this Agreement on the terms set forth
herein.

     (c)     At Closing, TXCO shall deliver, or cause to be delivered, as
applicable:

 

     (i)     To Arrow River, five (5) counterpart originals of the TXCO
Assignment, executed and acknowledged by TXCO, pursuant to which TXCO assigns to
Arrow River, an undivided ninety-eight percent (98%) interest in and to the TXCO
Properties;

 

     (ii)     To CMR, five (5) counterpart originals of the CMR Assignment,
executed and acknowledged by TXCO, pursuant to which TXCO assigns to CMR, an
undivided two percent (2%) interest in and to the TXCO Properties;

 

     (iii)     To Arrow River, three (3) counterpart originals of the Southern
Ranches Prospect JOA and three (3) counterpart originals of a memorandum
thereof, executed by TXCO;

10



 

     (iv)     To Arrow River, three (3) counterpart originals of the Amended and
Restated Pena Creek JOA and three (3) counterpart originals of a memorandum
thereof, executed by TXCO;

 

     (v)     To Arrow River, three (3) counterpart originals of the Comanche
Ranch Shallow Rights JOA and three (3) counterpart originals of a memorandum
thereof, executed by TXCO;

 

     (vi)     To Arrow River, three (3) counterpart originals of the Amended and
Restated Comanche Ranch Deep Rights JOA and three (3) counterpart originals of a
memorandum thereof, executed by TXCO;

 

     (vii)     To Arrow River, a certificate, as to TXCO's non-foreign status as
set forth in Treasury Regulation 1.1445-2(b), in the form of Schedule 2.2(c),
executed by TXCO;

 

     (viii)     To Arrow River, certificates, dated the Closing Date and signed
by the Secretary or an Assistant Secretary of TXCO, certifying as to (A) the
completeness and correctness of attached copies of TXCO's certificate of
incorporation and bylaws (including amendments thereto), (B) resolutions of the
board of directors and stockholders of TXCO and/or such other authorizations as
may be required pursuant to TXCO's Organizational Documents, approving the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby and (C) the incumbency and signatures of
the officers of TXCO who executed or who will be executing, as the case may be,
this Agreement and any other certificate or document delivered in connection
herewith;

 

     (ix)     To Arrow River, certificates, dated as of a date not more than ten
(10) days prior to the Closing Date, duly issued by the appropriate governmental
authorities in the State of Texas, showing that TXCO is validly existing, in
good standing and authorized to do business in the State of Texas;

 

     (x)     To Arrow River, copies of the TXCO Information and Data and the
TXCO Proprietary Data; and

 

     (xi)     To Arrow River, such other documents, instruments, agreements and
certificates as Arrow River may reasonably request in connection with the
consummation of the transactions contemplated by this Agreement on the terms set
forth herein.

   

2.3     Production, Proceeds, Expenses and Taxes.

     (a)     Division of Ownership.

 

     (i)     After the Closing, all Hydrocarbons produced from the Arrow River
Oil and Gas Interests and either (a) in storage tanks as of the Effective Time
or (b) sold on or after the Effective Time shall be owned by TXCO. All
Hydrocarbons produced and sold from the Arrow River Oil and Gas Interests prior
to the Effective Time shall be owned by Arrow River.

 

     (ii)     After the Closing, all Hydrocarbons produced from the TXCO Oil and
Gas Interests and either (a) in storage tanks as of the Effective Time or (b)
sold on or after the Effective Time shall be owned by Arrow River and CMR. All
Hydrocarbons produced and sold from the TXCO Oil and Gas Interests prior to the
Effective Time shall be owned by TXCO.

       

11



      (b)     Division of Expenses.

 

     (i)     All costs and expenses incurred in connection with the Arrow River
Properties prior to the Effective Time shall be borne by Arrow River. All costs
and expenses incurred in connection with the Arrow River Properties on and after
the Effective Time shall be borne by TXCO.

 

     (ii)     All costs and expenses incurred in connection with the TXCO
Properties prior to the Effective Time shall be borne by TXCO. All costs and
expenses incurred in connection with the TXCO Properties on and after the
Effective Time shall be borne by Arrow River and CMR.

      (c)     Tax Prorations.

 

     (i)     Real and personal property taxes for the Arrow River Properties
shall be prorated between Arrow River and TXCO as of the Effective Time. If the
actual taxes are not known on the Closing Date, Arrow River's share of such
taxes shall be determined by using (a) the rates and millages for the year prior
to the year in which the Closing occurs, with appropriate adjustments for any
known and verifiable changes thereto and (b) the assessed values for the year
prior to the year in which Closing occurs. When TXCO receives the actual tax
statements for the Arrow River Properties from the appropriate taxing
authorities, TXCO shall deliver to Arrow River a copy of such statements,
together with the amount, if any, by which Arrow River's proration exceeds the
proration that would have been made had actual tax statements been used to
calculate Arrow River's proration. If the proration for Arrow River that would
have been made using actual tax statements exceeds that made at Closing, Arrow
River shall pay to TXCO such difference within five (5) days of receipt of such
statement.

 

     (ii)     Real and personal property taxes for the TXCO Properties shall be
prorated between TXCO and Arrow River and CMR as of the Effective Time. If the
actual taxes are not known on the Closing Date, TXCO's share of such taxes shall
be determined by using (a) the rates and millages for the year prior to the year
in which the Closing occurs, with appropriate adjustments for any known and
verifiable changes thereto and (b) the assessed values for the year prior to the
year in which Closing occurs. When Arrow River receives the actual tax
statements for the TXCO Properties from the appropriate taxing authorities,
Arrow River shall deliver to TXCO a copy of such statements, together with the
amount, if any, by which TXCO's proration exceeds the proration that would have
been made had actual tax statements been used to calculate TXCO's proration. If
the proration for TXCO that would have been made using actual tax statements
exceeds that made at Closing, TXCO shall pay to Arrow River and CMR such
difference within five (5) days of receipt of such statement.

      (d)     Payments and Obligations. If monies are received by either party
hereto which, under the terms of this Section 2.3, belong to the other party,
the same shall immediately be paid over to the proper party. If an invoice is
received by either party hereto which under the terms of this Section 2.3 is the
obligation of the other party, then the party receiving the invoice shall
promptly forward such invoice to such other party. If an invoice is received by
either party which under the terms of this Section 2.3 is partially the
obligation of Arrow River and partially the obligation of TXCO, then the parties
shall consult with each other and each shall promptly pay its portion of such
obligation to the obligee.

   

12



ARTICLE THREE

REPRESENTATIONS AND WARRANTIES OF TXCO

TXCO represents and warrants to Arrow River that:

3.1     Organization and Standing. TXCO has been duly organized and is validly
existing in good standing under the Laws of its state of organization and is
authorized to conduct business as a foreign corporation (or other entity) in the
State of Texas.

3.2     Authority. TXCO has the power and authority to enter into and perform
this Agreement and all agreements and transactions contemplated hereby. The
execution, delivery and performance by TXCO of this Agreement and all agreements
and transactions contemplated hereby, including the exchange and delivery by
TXCO of the TXCO Properties as contemplated hereby, have been duly authorized by
all requisite action on the part of TXCO, and this Agreement has been duly
executed and delivered by TXCO.

3.3     Validity of Agreement. This Agreement is, and the other agreements
contemplated by this Agreement, when executed and delivered, will each
constitute a legal, valid and binding obligation of TXCO, enforceable against
TXCO in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency or other similar Laws affecting the enforcement of
creditors' rights in general. The enforceability of TXCO's obligations under
this Agreement and the other agreements contemplated by this Agreement is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

3.4     No Violation. Except for consents to assignment under the TXCO Contracts
and the TXCO Leases and as set forth on Schedule 3.4, neither the execution,
delivery nor performance by TXCO of this Agreement and all other agreements
contemplated hereby to which TXCO is a party, will (a) conflict with or result
in a breach of the terms, conditions or provisions of; (b) constitute a default
(or event which, with notice or lapse of time or both, would constitute a
default) under; (c) result in the creation of any Lien upon TXCO's capital stock
(or other ownership interests) or assets pursuant to; (d) give any Third Party
the right to terminate or accelerate any obligation under; (e) result in a
violation of; or (f) trigger any preferential purchase rights or require any
authorization, consent, approval, exemption or other action (including a waiver
of preferential rights to purchase) by or notice to any Person or Governmental
Authority pursuant to: (i) the Organizational Documents of TXCO; (ii) any
contract, agreement, instrument, order, judgment or decree to which TXCO is a
party or is subject; (iii) any contract, agreement, instrument, order, judgment
or decree to which the TXCO Properties is subject; (iv) any permits required to
operate the TXCO Properties as presently conducted; or (v) any law, statute,
rule or regulation to which TXCO or the TXCO Properties is subject in connection
with the ownership of the Properties. No notice to or consent or waiver is
required from, any Person in connection with either the execution, delivery or
performance of this Agreement or any other agreements contemplated hereby.

3.5     Litigation. Except as set forth on Schedule 3.5, there are no actions,
suits, or proceedings pending, or to the knowledge of TXCO, threatened against
the TXCO, or the TXCO Properties.

 

13



3.6     Environmental Liabilities and Requirements. TXCO has no knowledge of any
Environmental Claims or Environmental Cleanup Liabilities or similar
non-compliance with Environmental Laws in connection with the TXCO Properties.

3.7     Affiliate Transactions. Except as set forth on Schedule 3.7, no
Affiliate of TXCO is a party to any contract with, or has any current business
dealings with or financial interests in any transaction with, TXCO pertaining to
the TXCO Properties.

3.8     Compliance with Laws and Permits. The TXCO Properties have been, and
currently are, operated, and TXCO, and the TXCO Properties are, in material
compliance with the provisions and requirements of all Laws affecting the TXCO
Properties or the ownership or operation of any thereof (other than
Environmental Laws; TXCO's sole and exclusive representations and warranties
with respect to Environmental Laws are set forth in Section 3.6). All necessary
material governmental permits, licenses and other authorizations with regard to
the ownership or operation of the TXCO Properties have been obtained and
maintained in effect. No material violations exist in respect of such permits,
licenses or other authorizations.

3.9     Material Contracts; Status of Contracts.

     (a)     Attached hereto as Schedule 3.9 is a list of all contracts and
agreements pertaining to the TXCO Oil and Gas Interests. All of the TXCO
Contracts described on Schedule 3.9 are in full force and effect and TXCO is
not, and no other party to any such TXCO Contract is, in breach of, or with the
lapse of time or the giving of notice, or both, would be in breach of, any of
its obligations thereunder.

     (b)     TXCO is not obligated, by virtue of any prepayment arrangement, a
"take or pay" or other prepayment arrangement, a production payment, or any
other arrangement, to deliver any volume of hydrocarbons owned by TXCO and/or
allocable to TXCO in a lease from which such hydrocarbons were produced, or
permit any other Person to take any volume of such hydrocarbons produced from or
attributable to the TXCO Oil and Gas Interests at some future time without then
or thereafter being entitled to full payment therefore.

3.10     Tax Matters. All ad valorem, property, production, severance and other
taxes based on or measured by the ownership of the TXCO Properties, or the
production of oil and gas therefrom, have been properly and timely paid. There
are no Liens or Encumbrances for Taxes upon, pending against or threatened
against, any of the TXCO Properties except for Liens or Encumbrances for Taxes
not yet due or payable.

3.11     Current Commitments. Schedule 3.11 contains a true and complete list as
of the date of this Agreement of (a) all authorities for expenditures or similar
commitments ("AFEs"), which have been proposed or received by TXCO, relating to
the TXCO Oil and Gas Interests to drill, complete, recomplete, deepen, plug
back, plug and abandon, rework, or conduct other operations with respect to,
wells, shoot seismic or perform other geophysical surveys or for capital
expenditures for which all of the activities anticipated in such AFEs or
commitments have not been paid for and completed by the date of this Agreement
and (b) all pending notices of any of the foregoing which have been proposed or
received by TXCO.

 

14



3.12     Foreign Person. TXCO is not a "foreign person" within the meaning of
Section 1445 of the Code.

3.13     Hedging. Except for price swaps, hedges, futures or similar instruments
(collectively, "Futures/Swaps) entered into at the corporate level that do not
affect the TXCO Properties, TXCO is not a party to any Futures/Swaps affecting
the TXCO Properties.

3.14     Royalties; Bonuses; Delay Rentals. All royalties due with respect to
interests in the TXCO Oil and Gas Interests have been paid and there are no
royalties currently being held in suspense. TXCO has paid, or has caused to be
paid, all bonus, rentals, and similar payments that are necessary to maintain in
force its rights in and to the TXCO Oil and Gas Interests. In addition, to
TXCO's knowledge, (a) the leases contained within the TXCO Oil and Gas Interests
(the "TXCO Leases") are in full force and effect in accordance with their terms,
(b) there exist no defaults under any of the TXCO Leases by TXCO or, to TXCO's
knowledge, by any other Person that is a party to such TXCO Leases, and (c) no
event has occurred that with notice or lapse of time or both would constitute
any default under any of such TXCO Leases by TXCO or, to TXCO's knowledge, any
other Person who is a party to any of such TXCO Leases. Exhibit C sets forth a
list of all TXCO Leases in which TXCO owns an interest.

3.15     Imbalances. As of the date of this Agreement, there are no gas
imbalances associated with the TXCO Oil and Gas Interests.

3.16     Drilling Obligations. Except as set forth on Schedule 3.16, to TXCO's
knowledge, there are no unfulfilled drilling obligations affecting the TXCO Oil
and Gas Interests, other than provisions requiring optional drilling as a
condition of maintaining or earning all or a portion of a TXCO Lease.

3.17     Non-Consent Operations. TXCO has not gone "non-consent" or failed to
participate in the drilling of any well, any seismic program or other operation
under any of the TXCO Contracts relating to the TXCO Oil and Gas Interests which
would have caused TXCO to suffer a penalty or lose or forfeit any of its
interests in any of the properties covered thereby.

3.18     Seismic Data; Permits. Except as set forth in Schedule 3.18, TXCO is
not a party to any contract with a seismic vendor pertaining to the TXCO
Properties. TXCO is in possession of and has good title to the TXCO Proprietary
Data described on Schedule 3.18, subject to the terms of the instruments
governing such data. TXCO holds all permits necessary for the lawful conduct of
its business as currently conducted. In addition, (a) all permits to which TXCO
is a party are in full force and effect in accordance with their terms, (b)
there exist no defaults under any of such permits by TXCO or, to TXCO's
knowledge, by any other Person that is a party to such permits and (c) no event
has occurred that with notice or lapse of time or both would constitute any
default under any of such permits by TXCO or, to TXCO's knowledge, any other
Person who is a party to any of such permits.

 

15



3.19     Oil and Gas Operations.

     (a)     All wells included in the TXCO Oil and Gas Interests (the "TXCO
Wells") have been drilled and (if completed) completed, operated and produced in
accordance with generally accepted oil and gas field practices and in compliance
in all material respects with applicable oil and gas leases and applicable Laws.
The TXCO Wells have been drilled and completed within the limits permitted by
contract, pooling or unit agreement, and by law; and all drilling and completion
of the TXCO Wells and all development and operations have been conducted in
material compliance with all applicable Laws. No TXCO Well is subject to
penalties on allowables because of any overproduction or any other violation of
applicable Laws that would prevent such TXCO Well from being entitled to its
full legal and regular allowable from and after the Closing Date as prescribed
by any court or governmental body or agency.

     (b)     To TXCO's knowledge, with respect to the oil, gas and other mineral
leases, unit agreements, pooling agreements, communitization agreements and
other documents creating interests comprising the TXCO Oil and Gas Interests:
(i) TXCO has fulfilled all requirements in all material respects for filings,
certificates, disclosures of parties in interest, and other similar matters
contained in (or otherwise applicable thereto by Law) such leases or other
documents and are fully qualified to own and hold all such leases or other
interests and (ii) there are no provisions applicable to such leases or other
documents which increase the royalty share of the lessor thereunder.

3.20     Investment. Other than a potential sale of, or merger transaction
involving, the common shares of TXCO, TXCO (i) intends to acquire the Arrow
River Properties for its own benefit and account and is not acquiring the Arrow
River Properties with the intent of making a further distribution thereof and
(ii) represents that at no time has it been presented with or solicited by or
through any public promotion or other form of advertising in connection with
this transaction.

3.21     Knowledgeable. TXCO is engaged on an on-going basis in the oil and gas
exploration business. TXCO can bear the economic risks attributable to
acquisition and ownership of the Arrow River Properties. TXCO has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks associated with the acquisition of the Arrow
River Properties.

3.22     Reliance; Independent Investigation. In making the decision to enter
into this Agreement and consummate the transactions contemplated hereby, TXCO
has relied solely on (a) the express representations, warranties and covenants
of Arrow River in this Agreement, (b) its own independent due diligence
investigation of the Arrow River Properties, and (c) its own expertise and
judgment and the advice and counsel of its own legal, tax, economic,
environmental, engineering, geological and geophysical and other advisors and
consultants (and, without limiting the foregoing, not on any comments or
statements of Arrow River or any representatives of, or consultants or advisors
engaged by, Arrow River).

3.23     No Liens. Other than as set forth in the Comanche Ranch Shallow Rights
JOA, the TXCO Properties are not subject to any liens, mortgages, security
interests, deeds of trust or other similar security documents.

 

16



ARTICLE FOUR

REPRESENTATIONS AND WARRANTIES OF ARROW RIVER

Arrow River represents and warrants to TXCO that:

4.1     Organization and Standing. Arrow River has been duly organized and is
validly existing in good standing under the Laws of its state of organization
and is authorized to conduct business as a foreign corporation (or other entity)
in the State of Texas.

4.2     Authority. Arrow River has the power and authority to enter into and
perform this Agreement and all agreements and transactions contemplated hereby.
The execution, delivery and performance by Arrow River of this Agreement and all
agreements and transactions contemplated hereby, including the exchange and
delivery by Arrow River of the Arrow River Properties as contemplated hereby,
have been duly authorized by all requisite action on the part of Arrow River,
and this Agreement has been duly executed and delivered by Arrow River.

4.3     Validity of Agreement. This Agreement is, and the other agreements
contemplated by this Agreement, when executed and delivered, will each
constitute a legal, valid and binding obligation of Arrow River, enforceable
against Arrow River in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors' rights in general. The enforceability of Arrow River's
obligations under this Agreement and the other agreements contemplated by this
Agreement is subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

4.4     No Violation. Except for consents to assignment under the Arrow River
Leases and as set forth on Schedule 4.4, neither the execution, delivery nor
performance by Arrow River of this Agreement and all other agreements
contemplated hereby to which Arrow River is a party, will (a) conflict with or
result in a breach of the terms, conditions or provisions of; (b) constitute a
default (or event which, with notice or lapse of time or both, would constitute
a default) under; (c) result in the creation of any Lien upon Arrow River's
capital stock (or other ownership interests) or assets pursuant to; (d) give any
Third Party the right to terminate or accelerate any obligation under; (e)
result in a violation of; or (f) trigger any preferential purchase rights or
require any authorization, consent, approval, exemption or other action
(including a waiver of preferential rights to purchase) by or notice to any
Person or Governmental Authority pursuant to: (i) the Organizational Documents
of Arrow River; (ii) any contract, agreement, instrument, order, judgment or
decree to which Arrow River is a party or is subject; (iii) any contract,
agreement, instrument, order, judgment or decree to which the Arrow River
Properties is subject; (iv) any permits required to operate the Arrow River
Properties as presently conducted; or (v) any law, statute, rule or regulation
to which Arrow River or the Arrow River Properties is subject in connection with
the ownership of the Properties. No notice to or consent or waiver is required
from, any Person in connection with either the execution, delivery or
performance of this Agreement or any other agreements contemplated hereby.

4.5     Litigation. Except as set forth on Schedule 4.5, there are no actions,
suits, or proceedings pending, or to the knowledge of Arrow River, threatened
against the Arrow River, or the Arrow River Properties.

17



4.6     Environmental Liabilities and Requirements. Arrow River has no knowledge
of any Environmental Claims or Environmental Cleanup Liabilities or similar
non-compliance with Environmental Laws in connection with the Arrow River
Properties.

4.7     Affiliate Transactions. Except as set forth on Schedule 4.7, no
Affiliate of Arrow River is a party to any contract with, or has any current
business dealings with or financial interests in any transaction with, Arrow
River pertaining to the Arrow River Properties.

4.8     Compliance with Laws and Permits. The Arrow River Properties have been,
and currently are, operated, and Arrow River, and the Arrow River Properties
are, in material compliance with the provisions and requirements of all Laws
affecting the Arrow River Properties or the ownership or operation of any
thereof (other than Environmental Laws; Arrow River's sole and exclusive
representations and warranties with respect to Environmental Laws are set forth
in Section 4.6). All necessary material governmental permits, licenses and other
authorizations with regard to the ownership or operation of the Arrow River
Properties have been obtained and maintained in effect. No material violations
exist in respect of such permits, licenses or other authorizations.

4.9     Material Contracts; Status of Contracts.

     (a)     Other than contracts and agreements of record, or referenced in
other documents of record, in the counties where the Arrow River Properties are
located, the Original Arrow River Properties JOA is the only contract or
agreement pertaining to the Arrow River Oil and Gas Interests. The Original
Arrow River Properties JOA (which at Closing is being superseded and replaced by
the Southern Ranches Prospect JOA with respect to the Arrow River Arrow River
Properties) is in full force and effect and Arrow River is not, and no other
party to the Original Arrow River Properties JOA is, in breach of, or with the
lapse of time or the giving of notice, or both, would be in breach of, any of
its obligations thereunder.

     (b)     Arrow River is not obligated, by virtue of any prepayment
arrangement, a "take or pay" or other prepayment arrangement, a production
payment, or any other arrangement, to deliver any volume of hydrocarbons owned
by Arrow River and/or allocable to Arrow River in a lease from which such
hydrocarbons were produced, or permit any other Person to take any volume of
such hydrocarbons produced from or attributable to the Arrow River Oil and Gas
Interests at some future time without then or thereafter being entitled to full
payment therefore.

4.10     Tax Matters. All ad valorem, property, production, severance and other
taxes based on or measured by the ownership of the Arrow River Properties, or
the production of oil and gas therefrom, have been properly and timely paid.
There are no Liens or Encumbrances for Taxes upon, pending against or threatened
against, any of the Arrow River Properties except for Liens or Encumbrances for
Taxes not yet due or payable.

 

18



4.11     Current Commitments. Schedule 4.11 contains a true and complete list as
of the date of this Agreement of (a) all AFEs which have been proposed or
received by Arrow River, relating to the Arrow River Oil and Gas Interests to
drill, complete, recomplete, deepen, plug back, plug and abandon, rework, or
conduct other operations with respect to, wells, shoot seismic or perform other
geophysical surveys or for capital expenditures for which all of the activities
anticipated in such AFEs or commitments have not been paid for and completed by
the date of this Agreement and (b) all pending notices of any of the foregoing
which have been proposed or received by Arrow River.

4.12     Foreign Person. Arrow River is not a "foreign person" within the
meaning of Section 1445 of the Code.

4.13     Hedging. Except for Futures/Swaps entered into at the corporate level
that do not affect the Arrow River Properties, Arrow River is not a party to any
Futures/Swaps affecting the Arrow River Properties.

4.14     Royalties; Bonuses; Delay Rentals. All royalties due with respect to
interests in the Arrow River Oil and Gas Interests have been paid and there are
no royalties currently being held in suspense. Arrow River has paid, or has
caused to be paid, all bonus, rentals, and similar payments that are necessary
to maintain in force its rights in and to the Arrow River Oil and Gas Interests.
In addition, to Arrow River's knowledge, (a) the leases contained within the
Arrow River Oil and Gas Interests (the "Arrow River Leases") are in full force
and effect in accordance with their terms, (b) there exist no defaults under any
of the Arrow River Leases by Arrow River or, to Arrow River's knowledge, by any
other Person that is a party to such Arrow River Leases, and (c) no event has
occurred that with notice or lapse of time or both would constitute any default
under any of such Arrow River Leases by Arrow River or, to Arrow River's
knowledge, any other Person who is a party to any of such Arrow River Leases.
Exhibit A sets forth a list of all Arrow River Leases in which Arrow River owns
an interest.

4.15     Imbalances. As of the date of this Agreement, there are no gas
imbalances associated with the Arrow River Oil and Gas Interests.

4.16     Drilling Obligations. Except as set forth on Schedule 4.16, to Arrow
River's knowledge, there are no unfulfilled drilling obligations affecting the
Arrow River Oil and Gas Interests, other than provisions requiring optional
drilling as a condition of maintaining or earning all or a portion of an Arrow
River Lease.

4.17     Non-Consent Operations. Arrow River has not gone "non-consent" or
failed to participate in the drilling of any well, any seismic program or other
operation under the Original Arrow River Properties JOA which would have caused
Arrow River to suffer a penalty or lose or forfeit any of its interests in any
of the properties covered thereby.

 

19



4.18     Seismic Data; Permits. Except as set forth in Schedule 4.18, Arrow
River is not a party to any contract with a seismic vendor pertaining to the
Arrow River Properties. Arrow River is in possession of and has good title to
the Arrow River Proprietary Data described on Schedule 4.18, subject to the
terms of the instruments governing such data. Arrow River holds all permits
necessary for the lawful conduct of its business as currently conducted. In
addition, (a) all permits to which Arrow River is a party are in full force and
effect in accordance with their terms, (b) there exist no defaults under any of
such permits by Arrow River or, to Arrow River's knowledge, by any other Person
that is a party to such permits and (c) no event has occurred that with notice
or lapse of time or both would constitute any default under any of such permits
by Arrow River or, to Arrow River's knowledge, any other Person who is a party
to any of such permits.

4.19     Oil and Gas Operation. To Arrow River's knowledge, with respect to the
oil, gas and other mineral leases, unit agreements, pooling agreements,
communitization agreements and other documents creating interests comprising the
Arrow River Oil and Gas Interests: (i) Arrow River has fulfilled all
requirements in all material respects for filings, certificates, disclosures of
parties in interest, and other similar matters contained in (or otherwise
applicable thereto by Law) such leases or other documents and are fully
qualified to own and hold all such leases or other interests and (ii) there are
no provisions applicable to such leases or other documents which increase the
royalty share of the lessor thereunder.

4.20     Investment. Arrow River intends to acquire the TXCO Properties for its
own benefit and account and is not acquiring the TXCO Properties with the intent
of making a further distribution thereof. Arrow River represents that at no time
has it been presented with or solicited by or through any public promotion or
other form of advertising in connection with this transaction.

4.21     Knowledgeable. Arrow River is engaged on an on-going basis in the oil
and gas exploration business. Arrow River can bear the economic risks
attributable to acquisition and ownership of the TXCO Properties. Arrow River
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks associated with the acquisition of
the TXCO Properties.

4.22     Reliance; Independent Investigation. In making the decision to enter
into this Agreement and consummate the transactions contemplated hereby, Arrow
River has relied solely on (a) the express representations, warranties and
covenants of TXCO in this Agreement, (b) its own independent due diligence
investigation of the TXCO Properties, and (c) its own expertise and judgment and
the advice and counsel of its own legal, tax, economic, environmental,
engineering, geological and geophysical and other advisors and consultants (and,
without limiting the foregoing, not on any comments or statements of TXCO or any
representatives of, or consultants or advisors engaged by, TXCO).

4.23     No Liens. Other than as set forth in the Original Arrow River
Properties JOA (which at Closing is being superseded and replaced by the
Southern Ranches Prospect JOA with respect to the Arrow River Arrow River
Properties) and the Southern Ranches Prospect JOA, the Arrow River Properties
are not subject to any liens, mortgages, security interests, deeds of trust or
other similar security documents.

 

20



ARTICLE FIVE

AGREEMENTS OF THE PARTIES

5.1     Announcements. Neither Arrow River nor TXCO shall, and Arrow River and
TXCO shall cause their Affiliates not to, make any public announcement with
respect to this Agreement or the transactions contemplated by this Agreement;
provided, however, that any such public announcement may be made if required by
Law, Governmental Authority or public securities exchange; and provided that the
Party required to make such public announcement shall confer with the other
Party concerning the timing and content of such public announcement before the
same is made.

5.2     Confidentiality.

     (a)     The terms of this Agreement and the identity of Arrow River shall
be maintained in strict confidence by Arrow River and TXCO and shall not be
disclosed by Arrow River or TXCO or any of their Affiliates to any Third Party
without the express written consent of, in the case of Arrow River, TXCO, and in
the case of TXCO, Arrow River; provided, however, that Arrow River and TXCO or
any of their Affiliates shall be permitted to make such disclosure to the
extent, and only to the extent, required to do so by Law, Governmental Authority
or public securities exchange, provided that the disclosing Party shall (i)
provide the other Parties with prompt notice of any such requirement in order to
allow the other Party to seek an appropriate protective order and (ii) confer in
good faith with the other Parties as to the content of the disclosure; provided,
however, after conferring in good faith with Arrow River as to content, TXCO may
issue, within ten (10) days after the Closing Date, a press release to announce
the consummation of the transaction contemplated by this Agreement, provided
that the amount or value of consideration is not disclosed and the identity of
the partners and owners of Arrow River and their respective parents,
subsidiaries and affiliates is not disclosed.

     (b)     Arrow River acknowledges and agrees that all information other than
that information that bears a direct and significant relationship to the TXCO
Properties (the "TXCO Confidential Information") provided to it and its
Affiliates and partners, and all of their respective members, partners,
officers, directors, shareholders, employees, consultants, advisers, agents, and
representatives (collectively, the "Arrow River Group") by TXCO and its
Affiliates and partners, and all of its members, partners, officers, directors,
shareholders, employees, consultants, advisers, agents, and representatives
(collectively, the "TXCO Group") and any notes, summaries, evaluations, analyses
or other material derived by any of the Arrow River Group from the inspection or
evaluation of the TXCO Confidential Information (the "TXCO Derivative
Information") shall be kept confidential and agrees to restrict the disclosure
of the TXCO Confidential Information and/or the TXCO Derivative Information to
only those members of the Arrow River Group who need to know such information in
order to evaluate the TXCO Properties; provided, however, the foregoing
confidentiality obligations shall not apply to information which:

 

(i)     was in any of the Arrow River Group's possession prior to disclosure by
or on behalf of any of the TXCO Group or becomes available to any of the Arrow
River Group from a source other than any of the TXCO Group, provided that such
source is not bound by a confidentiality agreement with any of the TXCO Group;

   

21



 

(ii)     was publicly available to any of the Arrow River Group at the time of
disclosure by any of the TXCO Group;

 

(iii)     subsequently becomes publicly available through no fault of any of the
Arrow River Group prior to any such disclosure by any of the TXCO Group; or

 

(iv)     is required to be disclosed by Law or the rules of any securities
exchange; provided, however, that promptly after becoming aware that such
disclosure is required, Arrow River will (A) provide TXCO with notice so that
TXCO may seek a protective order or other appropriate remedy, (B) furnish only
that portion of the TXCO Confidential Information and/or TXCO Derivative
Information which it is advised in writing by counsel is required to be
disclosed and (C) exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the TXCO Confidential Information and/or
TXCO Derivative Information.

     (c)     TXCO acknowledges and agrees that all information other than that
information that bears a direct and significant relationship to the Arrow River
Properties (the "Arrow River Confidential Information") provided to the TXCO
Group by the Arrow River Group and any notes, summaries, evaluations, analyses
or other material derived by any of the TXCO Group from the inspection or
evaluation of the Arrow River Confidential Information (the "Arrow River
Derivative Information") shall be kept confidential and agrees to restrict the
disclosure of the Arrow River Confidential Information and/or the Arrow River
Derivative Information to only those members of the TXCO Group who need to know
such information in order to evaluate the Arrow River Properties; provided,
however, the foregoing confidentiality obligations shall not apply to
information which:

 

     (i)     was in any of the TXCO Group's possession prior to disclosure by or
on behalf of any of the Arrow River Group or becomes available to any of the
TXCO Group from a source other than any of the Arrow River Group, provided that
such source is not bound by a confidentiality agreement with any of the Arrow
River Group;

 

     (ii)     was publicly available to any of the TXCO Group at the time of
disclosure by any of the Arrow River Group;

 

     (iii)     subsequently becomes publicly available through no fault of any
of the TXCO Group prior to any such disclosure by any of the Arrow River Group;
or

 

     (iv)     is required to be disclosed by Law or the rules of any securities
exchange; provided, however, that promptly after becoming aware that such
disclosure is required, TXCO will (A) provide Arrow River with notice so that
Arrow River may seek a protective order or other appropriate remedy, (B) furnish
only that portion of the Arrow River Confidential Information and/or Arrow River
Derivative Information which it is advised in writing by counsel is required to
be disclosed and (C) exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Arrow River Confidential
Information and/or Arrow River Derivative Information.

   

22



     (d)     Notwithstanding anything to the contrary in this Agreement,
including the foregoing subsections (a), (b) and (c) of this Section 5.2, Arrow
River and TXCO may make disclosures of this Agreement or the transactions
contemplated hereby to any of their respective investors and potential
investors, partners and potential partners and potential future purchasers of
all or any part of the TXCO Properties or the Arrow River Properties, without
being required to request or obtain consent to such disclosure from the other
Party and without being required to deliver notice of such disclosure to the
other Party.

5.3     Further Assurances and Cooperation. After the Closing Date, from time to
time, at the request of the other Party and without further cost or expense to
such other Party, either Party shall execute and deliver such other documents
and take such other actions as are reasonably required in order to effectively
consummate the transactions evidenced by this Agreement.

5.4     Cooperation and Exchange of Information. Arrow River and TXCO shall
provide reasonable cooperation and information to each other with respect to any
Tax matters that arise with respect to the Arrow River Properties and the TXCO
Properties, each at its own expense.

5.5     Deceptive Trade Practices Act. Each of Arrow River and TXCO acknowledges
and agrees, on its own behalf and on behalf of its successors and assigns, that
the Texas Deceptive Trade Practices -- Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the "DTPA"), is not
applicable to this transaction. As such, Arrow River's and TXCO's rights and
remedies with respect to this transaction, and with respect to all acts or
practices of the other, past, present or future, in connection with this
transaction, shall be governed by legal principles other than the DTPA.
Accordingly, each of Arrow River and TXCO acknowledges, stipulates and agrees as
follows:

     (a)     This Agreement relates to a transaction, a project, or a set of
transactions related to the same project involving total consideration valued at
more than One Hundred Thousand and 00/100 Dollars ($100,000.00);

     (b)     In negotiating this Agreement, each of Arrow River and TXCO has
been represented by legal counsel who was not directly or indirectly identified,
suggested or selected by the other party or an agent of the other party; and

 

     (c)     This Agreement does not involve either Party's residence.

5.6     Arrow River Facilities. After Closing, subject to the Cage Ranch
Excluded Wells JOA, Arrow River agrees to negotiate in good faith with TXCO to
agree upon a contract pursuant to which TXCO would be permitted to use the Arrow
River Facilities to transport gas production from wells drilled on the Arrow
River Properties, to the extent, and only to the extent, that the Arrow River
Facilities have excess capacity that is not then being used by Arrow River or
likely to be required to be used by Arrow River in the reasonably foreseeable
future.

 

23



5.7     Amended and Restated Comanche Ranch Deep Rights JOA. In the event that
at or prior to Closing, the Parties have not been able to secure the execution
of the Amended and Restated Comanche Ranch Deep Rights JOA by Brian E. O'Brien,
the Parties agree that (i) they will use good faith efforts to secure execution
of the Amended and Restated Comanche Ranch Deep Rights JOA by Brian E. O'Brien
and (ii) the Original Comanche Ranch Deep Rights JOA shall remain in full force
and effect until such time as Brian O'Brien executes the Amended and Restated
Comanche Ranch Deep Rights JOA.

5.8     Amended and Restated Pena Creek JOA. In the event that at or prior to
Closing, the Parties have not been able to secure the execution of the Amended
and Restated Pena Creek JOA by Doughtie, the Parties agree that (i) they will
use good faith efforts to secure execution of the Amended and Restated Pena
Creek JOA by Doughtie and (ii) the Original Pena Creek JOA shall remain in full
force and effect until such time as Doughtie executes the Amended and Restated
Pena Creek JOA.

5.9     Southern Ranches Prospect JOA. In the event that at or prior to Closing,
the Parties have not been able to secure the execution of the Southern Ranches
Prospect JOA by Doughtie, the Parties agree that (i) they will use good faith
efforts to secure execution of the Southern Ranches Prospect JOA by Doughtie and
(ii) the Original Arrow River Properties JOA shall remain in full force and
effect until such time as Doughtie executes the Southern Ranches Prospect JOA.

 

ARTICLE SIX

SURVIVAL OF WARRANTIES; INDEMNIFICATION

6.1     Survival of Representations and Warranties. The representations and
warranties made by Arrow River and TXCO in Articles Three and Four of this
Agreement shall survive the Closing for a period of three (3) years. Except as
otherwise expressly provided herein, the covenants made by Arrow River and TXCO
in this Agreement shall survive the Closing indefinitely. Notwithstanding the
foregoing, the representations, warranties and covenants contained in the Arrow
River Assignment, the TXCO Assignment and the CMR Assignment shall survive
indefinitely.

6.2     Indemnification.

     (a)     Except with respect to matters for which Arrow River has waived its
Claims pursuant to Section 6.3 below, TXCO shall indemnify, defend and hold
harmless, without duplication, the Arrow River Indemnified Parties from and
against all Damages asserted against, resulting to, or imposed upon or incurred,
directly, by reason of, or resulting from:

 

     (i)     any fees, expenses or other payments incurred or owed by TXCO or
its Affiliates to any brokers, financial advisors or comparable other Persons
retained or employed by it or them in connection with the transactions described
in this Agreement;

   

24



 

     (ii)     (A) the inaccuracy or breach of any of the representations and
warranties of TXCO contained in this Agreement or the other Transaction
Documents and (B) the breach of any of the covenants and agreements of TXCO
contained in this Agreement or the other Transaction Documents required to be
performed after the Closing;

 

     (iii)     any Third Party Claim which arises out of the ownership or
operation of the TXCO Properties prior to the Closing Date; and

 

     (iv)     except to the extent that Arrow River indemnifies the TXCO
Indemnified Parties pursuant to Section 6.2(b) hereof, any Third Party Claim
which arises out of the ownership or operation of the Arrow River Properties
after the Closing Date.

     (b)     Except with respect to matters for which TXCO has waived its Claims
pursuant to Section 6.3 below and subject to Section 6.2(a), Arrow River shall,
indemnify, defend and hold harmless, without duplication, the TXCO Indemnified
Parties from and against all Damages asserted against, resulting to, or imposed
upon or incurred, directly, by reason of, or resulting from:

 

     (i)     any fees, expenses or other payments incurred or owed by Arrow
River or its Affiliates to any brokers, financial advisors or comparable other
Person retained or employed by it or them in connection with the transactions
described in this Agreement;

 

     (ii)     (A) the inaccuracy or breach of any of the representations and
warranties of Arrow River contained in this Agreement or the other Transaction
Documents and (B) the breach of any of the covenants and agreements of Arrow
River contained in this Agreement or the other Transaction Documents required to
be performed after the Closing;

 

     (iii)     any Third Party Claim which arises out of the ownership or
operation of the Arrow River Properties prior to the Closing Date; and

 

     (iv)     except to the extent that TXCO indemnifies the Arrow River
Indemnified Parties pursuant to Section 6.2(a) hereof, any Third Party Claim
which arises out of the ownership or operation of the TXCO Properties after the
Closing Date.

     (c)     For purposes of determining whether a representation or warranty is
inaccurate pursuant to Section 6.2(a)(ii) or 6.2(b)(ii) above, any qualification
relating to materiality or words of similar effect in any representation or
warranty shall be disregarded and each such representation and warranty shall be
interpreted as if such qualifier was not included in the representation(s) in
question.

 

25



6.3     Limitations on Liability; Limitations on Damages.

     (a)     The amount of any Damages actually incurred by the Arrow River
Indemnified Parties shall be reduced by the net amount any Arrow River
Indemnified Parties recover (after deducting all attorneys' fees, expenses and
other costs of recovery) from any Third Party insurer liable for such Damages,
and the Arrow River Indemnified Parties shall use reasonable efforts to effect
any such recovery. The amount of any Damages actually incurred by the TXCO
Indemnified Parties shall be reduced by the net amount any TXCO Indemnified
Parties recover (after deducting all attorneys' fees, expenses and other costs
of recovery) from any Third Party insurer liable for such Damages, and the TXCO
Indemnified Parties shall use reasonable efforts to effect any such recovery.

     (b)     Under no circumstances whatsoever may Arrow River recover from
TXCO, on the one hand, or TXCO recover from Arrow River, on the other hand,
exemplary, punitive, treble, special, indirect, consequential, remote or
speculative damages, except to the extent that a Party is required to pay such
damages to a Third Party and such Party in entitled to indemnification
hereunder. In addition, and notwithstanding anything in this Agreement or
otherwise to the contrary, under no circumstances whatsoever will either Party
have any claim against the other Party for liability after Closing, including,
but not limited to, pursuant to the indemnification provisions of this Agreement
for anything related to (A) the value, volume, quality, quantity, or
deliverability of any oil, gas, or other minerals or reserves (if any) in,
under, or attributable to either the Arrow River Properties or the TXCO
Properties (including, but not limited to, with respect to production rates,
decline rates, and recompletion or drilling opportunities) or any change in or
to any of the foregoing or (B) the geophysical or geological condition of either
the Arrow River Properties or the TXCO Properties; and

     (c)     Notwithstanding anything to the contrary herein contained, the
limitations provided in this Section 6.3 shall not apply in case of willful or
intentional fraud and the Party guilty of willful or intentional fraud shall be
liable for all Damages with respect to such willful or intentional fraud.

6.4     Notice of Claims. If an indemnity claim is asserted against a Party for
which the other Party may have an obligation of indemnity, the indemnified Party
shall give the indemnifying Party written notice of the claim setting forth the
particulars associated with the claim (including a copy of the written claim, if
any) as then known by the indemnified Party ("Claim Notice"). The indemnified
Party shall effect notice within such time as will allow the Party from which
indemnification is sought a reasonable period in which to evaluate and timely
respond to the claim. If the indemnified Party reasonably believes that it is
entitled to indemnification from the other Party for the claim which is subject
of the Claim Notice the Claim Notice shall so state (such a notice being an
"Indemnity Claim Notice").

 

26



6.5     Defense of Claims. Upon receipt of a timely Indemnity Claim Notice, the
indemnifying Party may (without prejudice to its right to contest its obligation
of indemnity under this Agreement) assume the defense of the claim with counsel
selected by the indemnifying Party and reasonably satisfactory to the
indemnified Party. The indemnified Party shall cooperate in all reasonable
respects in such defense. If any claim involves a fact pattern wherein Arrow
River may have an obligation to indemnify TXCO and TXCO may have an obligation
to indemnify Arrow River, each Party may assume the defense of and hire counsel
for that portion of the claim for which it may have an obligation of indemnity.
In all instances, the indemnified Party may employ separate counsel and
participate in the defense of any claim; provided, however, the fees and
expenses of counsel employed by the indemnified Party will be borne solely by
the indemnified Party. If the indemnifying Party does not notify the indemnified
Party within the earlier to occur of:

     (a)     three (3) days before the time a response is due in any litigation
matter (so long as the Indemnity Claim Notice was presented to the indemnifying
Party at least ten (10) days prior to the date the response is due), or

     (b)     thirty (30) days after receipt of the Indemnity Claim Notice, that
the indemnifying Party elects to undertake the defense of the claim, the
indemnified Party may defend, at the expense of the indemnifying Party, the
claim with counsel of the indemnified Party's choice, subject to the right of
the indemnifying Party to assume the defense of the claim at any time prior to
settlement or final determination thereof. In such event, the indemnified Party
shall promptly send written notice to the indemnifying Party of any proposed
settlement of the claim, which settlement the indemnifying Party may accept or
reject, in its reasonable judgment, within ten (10) days of receipt of the
notice, unless the settlement offer is limited to a shorter period in which case
the indemnifying Party will have such shorter period in which to accept or
reject the proposed settlement. Failure of the indemnifying Party to accept or
reject such settlement within the applicable period will be deemed a rejection
of the proposed settlement.

Notwithstanding the foregoing, the indemnified Party may settle any matter over
the objection of the indemnifying Party, but in so doing the indemnified Party
will waive any right to indemnity therefor as to (and only as to) liabilities
with respect to which the indemnifying Party has acknowledged in writing its
indemnity obligation.

6.6     Disclosure Schedule. The inclusion of any matter on any Disclosure
Schedule will not be deemed an admission by any Party that such listed matter is
material or that such listed matter constitutes a material liability with
respect to Arrow River, TXCO, the Arrow River Properties or the TXCO Properties.
In addition, matters reflected in the Disclosure Schedules are not necessarily
limited to matters required by this Agreement to be reflected in such Disclosure
Schedules. Such additional matters are set forth for informational purposes only
and do not necessarily include other matters of a similar nature.

 

27



6.7     Express Negligence; Conspicuousness. THE INDEMNIFICATION, RELEASE AND
ASSUMPTION PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER
OR NOT THE LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE SOLELY OR IN
PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY
OR OTHER FAULT OF ANY INDEMNIFIED PARTY. EACH OF THE PARTIES ACKNOWLEDGES THAT
THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

6.8     Exclusive Remedy.

     (a)     The sole and exclusive remedy of each of the Arrow River
Indemnified Parties and the TXCO Indemnified Parties with respect to the
exchange of the Arrow River Properties for the TXCO Properties and the
transactions provided for in this Agreement shall be pursuant to the express
indemnification provisions of this Article Six. Any and all claims relating to
the representations, warranties, covenants and agreements contained in this
Agreement, other claims pursuant to or in connection with this Agreement or
other claims relating to the Arrow River Properties and the TXCO Properties and
the exchange thereof shall be subject to the provisions set forth in this
Article Six. Except for claims made pursuant to the express indemnification
provisions of this Article Six, Arrow River on behalf of each of the Arrow River
Indemnified Parties and TXCO on behalf of each of the TXCO Indemnified Parties
shall be deemed to have waived, to the fullest extent permitted under Law, any
right of contribution against Arrow River or any of its Affiliates or TXCO or
any of its Affiliates and any and all rights, claims and causes of action it may
have against Arrow River or any of its Affiliates or TXCO or any of its
Affiliates, respectively, arising under or based on any federal, state or local
statute, law, ordinance, rule or regulation or common law or otherwise.

     (b)     Notwithstanding the foregoing provisions of this Section 6.8, such
provisions shall not apply in case of fraud, and the Party guilty of fraud shall
be liable for all Damages with respect to such fraud.

 

ARTICLE SEVEN

MISCELLANEOUS

7.1     Notices. All notices, consents, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or delivered if (a) delivered by hand, (b) delivered by a recognized
overnight commercial courier (receipt requested), or (c) sent by telecopier
(with receipt confirmed), provided that a copy is promptly thereafter mailed in
the United States by first-class postage prepaid mail, to the Party as follows
(or to such other address as any Party shall have last designated by fifteen
(15) days' notice to the other Parties).

 

28



 

If to Arrow River:

 

Arrow River Energy, L.P.
Attention: Frank Gruen
109 N. Post Oak Lane, Suite 600
Houston, Texas 77024
Facsimile:       (713) 580-5240

 

With copies to:

 

Arrow River Energy, L.P.
Attention: Nancy Pedersen
109 N. Post Oak Lane, Suite 600
Houston, Texas 77024
Facsimile:       (713) 580-5290

 

Locke Liddell & Sapp LLP
Attention: Terry L. Radney
600 Travis Street, Suite 3400
Houston, Texas 77002
Facsimile:       (713) 223-3717

 

If to TXCO:

 

The Exploration Company of Delaware, Inc.
Attention: James Sigmon
500 N. Loop 1604, Suite 250

 

San Antonio, Texas 78232

 

Facsimile: (210) 496-3232

 

7.2     Modification. This Agreement, including this Section 7.2 and the
Disclosure Schedules, shall not be modified except by an instrument in writing
signed by or on behalf of all of the Parties.

7.3     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of Texas without
regard to the conflict of laws principles thereof.

7.4     Assignment. This Agreement shall not be assigned by any Party directly
or indirectly to any other Person (whether by the sale of stock or other
transfer of ownership interest in a Party, or the sale or transfer by a Person
that has an indirect stock or ownership interest in a Party or otherwise)
without the written consent of the other Party; provided, however, either Party
may assign its rights and obligations under this Agreement to one of its
Affiliates without obtaining the other Party's consent.

7.5     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

29



7.6     Invalidity. If any of the provisions of this Agreement including the
Disclosure Schedules is held invalid or unenforceable, such invalidity or
unenforceability shall not affect in any way the validity or enforceability of
any other provision of this Agreement. In the event any provision is held
invalid or unenforceable, the Parties shall attempt to agree on a valid or
enforceable provision which shall be a reasonable substitute for such invalid or
unenforceable provision in light of the tenor of this Agreement and, on so
agreeing, shall incorporate such substitute provision in this Agreement.

7.7     Entire Agreement and Construction. This Agreement and the other
Transaction Documents contain the entire agreement between the Parties with
respect to the agreements and transactions contemplated herein and all prior
understandings and agreements shall merge herein. There are no additional terms,
whether consistent or inconsistent, oral or written, which are intended to be
part of the Parties' understandings which have not been incorporated into this
Agreement, the other Transaction Documents and the Disclosure Schedules. The
Parties agree that they have jointly participated in the drafting and
preparation of this Agreement and the other Transaction Documents and that the
language of this Agreement and the other Transaction Documents shall be
construed as a whole according to its fair meaning and not strictly for or
against either of the Parties.

7.8     Expenses. Except as otherwise expressly provided herein, each Party
shall bear its fees, costs and expenses in connection with the transactions
contemplated herein, including, without limitation, all legal and accounting
fees and disbursements and fees, and expenses of other advisors retained by such
Party.

7.9     Waivers and Amendments. All amendments and other modifications hereof
shall be in writing and signed by each of the Parties. Either Party may by
written instrument (a) waive any inaccuracies in any of the representations or
warranties made to it by the other Party contained in this Agreement or in any
instruments and documents delivered to it pursuant to this Agreement, or (b)
waive compliance or performance by the other Party with or of any of the
covenants or agreements made to it by the other Party contained in this
Agreement. The delay or failure on the part of either Party to insist, in any
one instance or more, upon strict performance of any of the terms or conditions
of this Agreement, or to exercise any right or privilege herein conferred shall
not be construed as a waiver of any such terms, conditions, rights or privileges
but the same shall continue and remain in full force and effect. All rights and
remedies are cumulative.

7.10     Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provision thereof.

7.11     Third-Party Beneficiaries. This Agreement is made and entered into for
the sole protection and legal benefit of the Parties and CMR, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement other than any of those Persons who
have explicit indemnity rights herein.

 

30



IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first herein above written.

   

TXCO:

 

THE EXPLORATION COMPANY OF DELAWARE, INC.

   

By:                                                                 
Name:                                                            
Title:                                                             

   

ARROW RIVER:

 

ARROW RIVER ENERGY, L.P.

 

By:       

Arrow River Management, L.L.C., its general partner

   

By:                                                                 
Name:                                                            
Title:                                                             

 

       CMR Energy, L.P., a Texas limited partnership, hereby executes this
Agreement in the space provided below for the sole purpose of acknowledging and
agreeing to its obligations contained in Section 2.1(b) of the Agreement.

 

CMR ENERGY, L.P.

 

By:       

CMR ENERGY MANAGEMENT, L.L.C., its general partner

   

By:                                                                 
Name:                                                            
Title:                                                             

 

31



 

SCHEDULE 1.1(c)

FORM OF ARROW RIVER ASSIGNMENT

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

ASSIGNMENT

       THIS ASSIGNMENT (this "Assignment") is executed and delivered by ARROW
RIVER ENERGY, L.P., a Texas limited partnership ("Arrow River"), to THE
EXPLORATION COMPANY OF DELAWARE, INC., a Delaware corporation ("TXCO").

       WHEREAS, Arrow River and TXCO are parties to that certain Asset Exchange
Agreement dated as of February 11, 2005 (the "Agreement"), pursuant to which,
(a) subject to the reservation by Arrow River of a net profits interest, Arrow
River agreed to transfer, assign, and deliver to TXCO, the Arrow River
Properties (hereinafter defined), and TXCO agreed to accept and assume from
Arrow River, the Arrow River Properties, (b) TXCO agreed to transfer, assign,
and deliver to Arrow River, an undivided ninety-eight percent (98%) interest in
and to the TXCO Properties (as defined in the Agreement), and Arrow River agreed
to accept and assume from TXCO, such undivided ninety-eight percent (98%)
interest in and to the TXCO Properties and (c) TXCO agreed to transfer, assign,
and deliver to CMR Energy, L.P. ("CMR"), an undivided two percent (2%) interest
in and to the TXCO Properties, and CMR agreed to accept and assume from TXCO,
such undivided two percent (2%) interest in and to the TXCO Properties; and

       WHEREAS, (i) pursuant to that certain Assignment and Bill of Sale dated
of even date herewith, from TXCO to Arrow River, TXCO is transferring, assigning
and delivering to Arrow River, an undivided ninety-eight percent (98%) interest
in and to the TXCO Properties and (ii) pursuant to that certain Assignment and
Bill of Sale dated of even date herewith, from TXCO to CMR, TXCO is
transferring, assigning and delivering to CMR, an undivided two percent (2%)
interest in and to the TXCO Properties;

       NOW THEREFORE, subject to the reservation of the Net Profits Interest
(hereinafter defined) and the other matters set forth herein, Arrow River, for
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does by these presents ASSIGN, TRANSFER, SET OVER and DELIVER unto
TXCO, all of Arrow River's right, title and interest in and to the following
(collectively, the "Arrow River Properties"):

 

       A.       Oil and Gas Interests. All of the oil and gas leasehold
interests described in Exhibit A attached hereto, to the extent, and only to the
extent, that the lands covered thereby are NOT included within the production
and/or pooled units described in Exhibit B for those wells located on the Cage
Ranch described in Exhibit B (collectively, the "Oil and Gas Interests");

   

Schedule 1.1(c)



 

       B.       Information and Data. All (i) abstracts, title opinions, title
reports, title policies, lease and land files, surveys, analyses, compilations,
correspondence, filings with and reports to regulatory agencies, other documents
and instruments that relate specifically to the Oil and Gas Interests; (ii)
computer databases that are owned by or licensed to Arrow River that relate
specifically to the Oil and Gas Interests; and (iii) all other books, records,
files and magnetic tapes containing financial, title or other information that
relate to the Oil and Gas Interests (collectively, the "Information and Data");
and

 

       

C.       Proprietary Data. All proprietary data owned by Arrow River relating to
the Oil and Gas Interests which shall include, without limitation, (a) all
privileged or confidential data, (b) all seismic data and information and
licenses thereto, (c) all interpretive geological and geophysical information
which may reveal the methods used by Arrow River in interpreting geological and
geophysical information, economic analysis, and any information or other similar
proprietary data which might reveal Arrow River's economic guidelines or other
methods or systems by which Arrow River conducts its economic analysis and (d)
any similar proprietary data (collectively, the "Proprietary Data").

       

TO HAVE AND TO HOLD all and singular the Arrow River Properties, together with
all rights, titles, interests, estates, remedies, powers and privileges
thereunto appertaining unto TXCO and its successors, legal representatives and
assigns forever, subject to the Net Profits Interest and the other matters set
forth herein. Arrow River hereby binds itself, its successors and legal
representatives, to warrant and forever defend, subject to the Net Profits
Interest and the other matters set forth herein, the Arrow River Properties unto
TXCO, its successors, legal representatives and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof, by,
through or under Arrow River, but not otherwise. This Assignment is made
pursuant to, and is subject to, the terms and conditions of, the Agreement.

       Permitted Encumbrances.

This Assignment is subject to all covenants, agreements, easements,
rights-of-way, servitudes, encumbrances and other matters of record in the real
property records of the counties in which the Arrow River Properties are
located, to the extent the same are valid and subsisting and affect all or any
part of the Arrow River Properties, including, without limitation, (i) that
certain Assignment of Overriding Royalty Interest dated effective as of January
1, 2005, from Assignor to Thomas Dan Friedkin and (ii) that certain Assignment
of Overriding Royalty Interest dated effective as of January 1, 2005, from
Assignor to Thomas H. Friedkin.    

Schedule 1.1(c)



       Reserved Interests and Rights.

For the avoidance of doubt, Arrow River does hereby SAVE AND EXCEPT from this
Assignment and RESERVE unto itself, its successors and assigns, (i) the wells
located on the Cage Ranch described in Exhibit B (collectively, the "Cage Ranch
Excluded Wells"), (ii) the oil and gas leasehold interests included within the
production and/or pooled units described in Exhibit B (collectively, the "Cage
Ranch Excluded Units") for the Cage Ranch Excluded Wells and (iii) and all
realty and personalty related to, used in connection with or held for use in
connection with, the Cage Ranch Excluded Wells and/or the Cage Ranch Excluded
Units. Without limiting the generality of the foregoing, Arrow River does hereby
SAVE AND EXCEPT from this Assignment and RESERVE unto itself, its successors and
assigns, a non-exclusive easement and right-of-way to use the surface and
subsurface of the Arrow River Properties, the right to drill through the
subsurface of the Arrow River Properties and the right to otherwise operate on
the surface and subsurface of the Arrow River Properties for purposes of
drilling, operating, exploring, reworking, producing, exploring, transporting
production from, and/or further developing, the Cage Ranch Excluded Wells and
the Cage Ranch Excluded Units.

       Reservation of Net Profits Interest. Arrow River does hereby SAVE AND
EXCEPT from this Assignment and RESERVE unto itself, its successors and assigns,
and the Arrow River Properties shall be subject to, a Net Profits Interest (as
defined below) in each well drilled on the Arrow River Properties or lands
pooled therewith after the Effective Time (a "New Well"), from and after (i) the
time that the Proceeds (as defined below) attributable to the Net Revenue
Interest in such New Well has reached an amount equal to one hundred twenty
percent (120%) of Payout (as defined below), until (ii) such time as the
cumulative amount of money paid to Arrow River hereunder by virtue of the Net
Profits Interest in all New Wells shall be equal to the sum of Six Million Two
Hundred Fifty Thousand United States Dollars ($6,250,000), plus interest
thereon, calculated from the Effective Time, at an interest rate equal to the
lesser of (a) twelve percent (12%) compounded per annum or (b) the maximum
non-usurious rate allowed by applicable law.

       

Arrow River and TXCO agree that the Net Profits Interest shall constitute an
interest in real property and a real property interest in and burden on all of
the Arrow River Properties. Should TXCO sell or convey all, any part or any
interest in the Arrow River Properties, the Arrow River Properties and the
interest therein sold or conveyed shall continue to be subject to the provisions
of this Assignment and be burdened by the Net Profits Interest.

       

As used in this Assignment, the following terms have the following meanings:  

a.

"Net Profits Interest" means, with respect to each New Well, an interest equal
to the Net Revenue Interest (as defined below) attributable to seventy-five
percent (75%) of the Working Interest (as defined below) in the Arrow River
Properties with respect to such New Well reduced by seventy-five percent (75%)
of the leasehold operating expenses, reworking costs and recompletion costs
attributable to such Working Interest in such New Well, to the extent, and only
to the extent, that such costs and expenses are properly chargeable to the
non-operators in such New Well pursuant to the Southern Ranches Prospect JOA (as
defined below).

   

Schedule 1.1(c)



 

b.

"Net Revenue Interest" means the overall interest in the hydrocarbons produced
from or attributable to a New Well attributable to the Arrow River Properties,
after deducting all lessor's royalties, overriding royalties, production
payments, and other interests or burdens on hydrocarbons produced therefrom
which exist as of the Effective Time, expressed as a decimal.

 

c.

"Working Interest" means that share of the costs and expenses of a New Well
attributable to the Arrow River Properties, expressed as a decimal.

 

d.

"Proceeds" means the sum of monies payable for gross production of hydrocarbons
from a New Well by the first purchaser, pursuant to an arm's length third party
transaction, after adjustments for certain costs pursuant to generally accepted
accounting principles.

 

e.

"Payout" means, for any specific New Well, the point at which Proceeds over the
life of such New Well attributable to the Net Revenue Interest in such New Well
attributable to the Arrow River Properties equal the costs and expenses of
drilling, testing, completing, equipping, operating and producing such New Well
attributable to the Working Interest in such New Well attributable to the Arrow
River Properties, to the extent, and only to the extent, that such costs and
expenses are properly chargeable to the non-operators in such New Well pursuant
to that certain Operating Agreement dated of even date herewith (the "Southern
Ranches Prospect JOA"), by and among TXCO, as "Operator," and CMR and Doughtie
Exploration Company, as "Non-operators," covering the Arrow River Properties.

       Arrow River and TXCO intend that the Net Profits Interest shall at all
times be treated for federal income tax purposes (and for the purpose of any
similarly calculated state income or franchise taxes, but for no other purposes)
as a mortgage loan (and not a "royalty" or other "economic interest") within the
meaning of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder and judicial authority relating thereto, and the parties
agree to report the Net Profits Interest accordingly on all applicable tax
returns. Principal and interest shall be computed in accordance with the
requirements of Treasury regulation section 1.1275-4(c) (4).

       Arrow River shall have the right, during normal business hours, to
inspect and audit the books of TXCO, and all supporting data, documentation and
information, relative to the Net Profits Interest.

       It is not the intent of Arrow River or TXCO that any provision herein
violate any applicable law regarding the rule against perpetuities, the
suspension of the absolute power of alienation, or other rules regarding the
vesting or duration of estates, and this Assignment shall be construed as not
violating such rule to the extent the same can be so construed consistent with
the will of the parties. In the event however that any provision hereof is
determined to violate such rule, then such provision shall nevertheless be
effective for the maximum period (but not longer than the maximum period)
permitted by such rule that will result in no violation. To the extent that the
maximum period is permitted to be determined by reference to "lives in being,"
Arrow River and TXCO agree that "lives in being" shall refer to the lifetime of
the last to die of the living lineal descendants of the late Joseph P. Kennedy
(father of the late President of the United States of America).

   

Schedule 1.1(c)



       Further Assurances. Arrow River and TXCO will execute and deliver to each
other all other additional instruments, notices, assumptions, and other
documents, and will do and take all such other acts and things, as TXCO
reasonably may deem necessary, appropriate, or desirable (i) to more fully
protect the rights of TXCO and its successors and assigns under this Assignment,
(ii) to more fully transfer, assign, and deliver to TXCO and its successors and
assigns, all of the rights, titles, and interests herein and hereby transferred,
assigned, and delivered or intended so to be or (iii) for the purpose of giving
effect to, evidencing or giving notice of the transactions evidenced by this
Assignment.

       Savings Clause. If there are prohibitions against or conditions to the
conveyance of one or more portions of the Arrow River Properties without the
prior written consent of third parties that, if not satisfied, would result in a
breach thereof by Arrow River or would give an outside party the right to
terminate Arrow River's or TXCO's rights with respect to such Arrow River
Properties (any such prohibition or condition being herein called a
"Restriction"), then notwithstanding anything herein to the contrary, the
transfer of title to, or interest in, such portion of the Arrow River Properties
through this Assignment shall not become effective unless and until such
Restrictions is satisfied or waived by the parties hereto, or becomes otherwise
inoperable or unenforceable. To the extent complete legal and equitable title to
such Arrow River Properties is prohibited from being conveyed from Arrow River
to TXCO until such Restrictions are obtained, Arrow River shall continue to hold
bare legal title to such Arrow River Properties as nominee for TXCO. As nominee,
Arrow River shall not be authorized to take and shall not take any action with
respect to such Arrow River Properties except to the extent expressly authorized
and directed in writing by TXCO. Further, Arrow River shall exercise all voting
rights with respect to such Arrow River Properties as directed by TXCO in
writing. For purposes hereof, Arrow River and TXCO shall treat and deal with
such Arrow River Properties as if full legal and equitable title to such Arrow
River Properties had passed from Arrow River to TXCO at the Effective Time. When
and if such Restriction is so satisfied, waived or removed, the assignment of
such portion of the Arrow River Properties as may be subject thereto shall
become effective automatically as of the date of this Assignment, without
further action on the part of Arrow River or TXCO, respectively. Notwithstanding
the foregoing, in the event any restrictions on the transfer of any of the Arrow
River Properties which are not waived, released, satisfied or expired as of the
date hereof are waived, released, satisfied or expired after the date hereof,
Arrow River covenants to promptly execute and deliver an assignment of such
Arrow River Properties in form and substance substantially similar to this
Assignment as reasonably requested by TXCO.

       Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the respective designees, successors, and permitted assigns of
each of Arrow River and TXCO.

       Substitution and Subrogation. This Assignment is made with full
substitution and subrogation of TXCO in and to all covenants and warranties by
others not affiliated with Arrow River heretofore given or made in respect of
the Arrow River Properties or any part thereof to or for the benefit of Arrow
River.

       Counterparts. This Assignment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same Assignment.

 

Schedule 1.1(c)



       IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
duly executed effective, for all purposes, at 7:00 a.m. (in the locale where the
Arrow River Properties are located) on February 1, 2005 (the "Effective Time").

         

ARROW RIVER:

     

ARROW RIVER ENERGY, L.P.

 

By:

ARROW RIVER MANAGEMENT,
L.L.C., its general partner

   

By:                                   
Name:                                   
Title:                                   

       

Address for Arrow River:

       

109 N. Post Oak Lane, Suite 600
Houston, Texas 77024

     

TXCO:

 

THE EXPLORATION COMPANY OF DELAWARE, INC.

 

By:                                          
Name:                                          
Title:                                          

       

Address for TXCO:

       

500 N. Loop 1604, Suite 250

   

San Antonio, Texas 78232

       

Schedule 1.1(c)



 